Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election with traverse of Group I, claims 1-9, 12, and 13, as well as the species election of 1) an anti-IgM antibody that comprises the heavy and light chain CDR 1-3 amino acid sequences of SEQ ID NO: 1-6 and 2) an anti-HLA-DR antibody that comprises the heavy and light chain CDR 1-3 amino acid sequences of SEQ ID NO(s): 7-12, in the reply filed on 08/06/2021 is acknowledged.  The traversal is on the ground(s) that “the Unity of Invention Requirement does not meaningfully address why the product/process relationship between the invention of Group I and the invention of Group II fails the unity of invention rules in view of 37 C.F.R. § 1.475(b), ie., why the bispecific antibody of claim 1 and a method for treating a B cell-related disease with the bispecific antibody have been placed into separate groups… The Unity of Invention Requirement also fails to provide any rationale for requiring an election of species to only six SEQ ID NOs for each of an anti-IgM antibody and an antibody that binds a B cell surface antigen… Thus, for at least the reasons stated above, Applicant submits that at least claims 14 and 15 of Group II should be rejoined with elected Group I, and that the Office should withdraw the election of species requirement.” 
Applicant’s arguments have been fully considered but are not deemed persuasive. The claims recite two different categories of invention, a product and a process, and said product and process are not linked by a shared special technical feature. As indicated at p. 4 and 5 of the 

Claims 1-15 are pending.
Claims 10, 11, 14, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/06/2021.
Claims 1-9, 12, and 13 are under examination on the merits.

Claim Rejections
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 are “use” claims. According to MPEP 2173.05(q), “[a]ttempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”

35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with 

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	
Claim 5 is drawn to a bispecific antibody comprising one of numerous heavy chain CDR1 sequences and variants thereof, one of one of numerous heavy chain CDR2 sequences and variants thereof, one of numerous heavy chain CDR3 sequences and variants thereof, one of numerous light chain CDR1 sequences and variants thereof, one of numerous light chain CDR2 sequences and variants thereof, and one of numerous light chain CDR3 sequences and variants thereof. Therefore the claims encompass a vast genus of bispecific antibodies comprising numerous combinations of heavy and light chain CDR 1-3 amino acid sequences as well as variants of said heavy and light chain CDR 1-3 amino acid sequences. Following a review of the specification, it appears that Applicant has disclosed numerous species of bispecific antibodies that comprise specific combinations of the claimed heavy and light chain CDR 1-3 amino acid 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, Applicant has disclosed numerous species within the genus claimed. However given the substantial antibody structure variation within the genus as well as the high level of unpredictability in the art, the disclosure of said species comprised within the claimed genus is not sufficiently representative of the entire genus.

Although screening techniques can be used to isolate heavy and light chain CDR 1-3 amino acid sequence combinations that yield an antigen-binding domain that is capable of binding an antigen, Applicant is reminded that the written description requirement of 35 U.S.C. Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 
Accordingly given the lack of particularity with which the claimed bispecific antibodies are described in the specification, it is submitted that the skilled artisan could not immediately envision, recognize, or distinguish at least most of the members of the genus to which the claims are directed, and therefore the specification would not reasonably convey to the skilled artisan that Applicant was in possession of the claimed invention at the time the application was filed.
Applicant is advised that the rejection of claim 5 under 35 U.S.C. 112(a) may be overcome by amending the claim to recite specific heavy and light chain CDR 1-3 amino acid sequence combinations that yield an antigen-binding domain that is capable of binding an antigen, such as the elected 1) anti-IgM antibody that comprises the heavy and light chain CDR 1-3 amino acid sequences of SEQ ID NO: 1-6 and 2) anti-HLA-DR antibody that comprises the heavy and light chain CDR 1-3 amino acid sequences of SEQ ID NO(s): 7-12.

35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ghayur et al. (US PG PUB 2012/0258108, publication date: 10/11/2012) and Carey et al. (Cell Research, 17:942-955, 2007, in IDS from 12/17/2019). 
Ghayur et al. teach dual variable domain immunoglobulin (DVD-Ig) molecules that bind multiple antigens, see throughout. At [0259], Ghayur et al. teach that parent antibodies for use in 
Carey et al. teach that anti-IgM antibodies may be used to cross-link B cell receptors on CH31 cells, a B cell lymphoma cell line, thus leading to growth inhibition, cell cycle arrest, and apoptosis, see Figures 1 and 2.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Ghayur et al. and Carey et al. to develop a bispecific antibody that binds to a B cell surface antigen, such as CD20, and IgM. One of ordinary skill in the art would have been motivated to do so, because Ghayur et al. teach or suggest a bispecific antibody that binds to a B cell surface antigen, such as CD20. Furthermore based upon the teachings of Carey et al., one of ordinary skill in the art would have been motivated to prepare a DVD-Ig (bispecific) molecule that comprises an antigen-binding site specific for CD20 (a B cell surface antigen) and a separate antigen-binding site that is specific for IgM. One of ordinary skill in the art would have been motivated to do so, because the resultant anti-CD20/anti-IgM DVD-Ig molecule would have reasonably been expected to be useful in the treatment of B cell lymphoma. 
Therefore the claimed invention was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

s 1, 2, 4, 6-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US PG PUB 2014/0212425, publication date: 07/31/2014).
Chang et al. teach that “[w]e used a Daudi lymphoma subclone selected for high expression of membrane IgM (mIgM) to investigate the cytotoxic mechanism of immobilized epratuzumab, and showed that it induced similar intracellular changes as observed upon crosslinking mIgM with anti-IgM. Specifically, we identified phosphorylation of CD22, CD79a and CD79b, and their translocation to lipid rafts, as essential for cell killing. Other findings include the co-localization of CD22 with mIgM, forming caps before internalization; induction of caspase-dependent apoptosis (25-60%); and a pronounced increase of pLyn, pERKs and pJNKs with a concurrent decrease of constitutively-active p38. The apoptosis was preventable by JNK or caspase inhibitors, and involved mitochondrial membrane depolarization, generation of reactive oxygen species, upregulation of pro-apoptotic Bax, and downregulation of anti-apoptotic Bcl-x1, Mcl-1 and Bcl-2. These findings indicated, for the first time, that epratuzumab and anti-IgM behave similarly in perturbing multiple BCR-mediated signals in malignant B cells.” See [0264]. At [0267], Chang et al. teach that “[a]s a single agent, epratuzumab is well-tolerated and depletes circulating B cells in patients with NHL, SLE, and Sjögren’s syndrome by 35 to 50%... It has modest antibody-dependent cellular cytotoxicity (ADCC) but no complement-dependent cytotoxicity in vitro… In vivo, it targets CD27- naïve and transitional B cells, and decreases surface CD22 expression... Epratuzumab downregulates the surface expression of certain adhesion molecules (CD62L and (37 integrin), and increases the expression of β1 integrin on CD27- B cells, resulting in migration of B cells towards the chemokine, CXCL12... Soluble epratuzumab does not have cytotoxic or cytostatic effects in vitro or in xenografts of human lymphoma in vivo… However, when immobilized to plastic plates or added in combination with 
Given that 1) epratuzumab (a humanized anti-CD22 antibody) and anti-IgM both interfere with BCR-mediated signals in malignant B cells and 2) the combination of epratuzumab and an anti-IgM antibody induces the growth inhibition of NHL cell lines, one of ordinary skill in the art would appreciate that the combination of epratuzumab and an anti-IgM antibody may be useful for interfering with the growth of malignant B cells and treating B cell malignancies. Furthermore at [0003], Chang et al. teach that “[w]here a combination of two antibodies is desirable, a bispecific antibody derived from the two antibodies of interest may be used in lieu of a combination of such antibodies. Bispecific antibodies are preferred to administration of combinations of separate antibodies, due to cost and convenience.” Based upon these teachings, one of ordinary skill in the art would have been motivated to prepare a bispecific antibody that comprises an epratuzumab antigen-binding site and an anti-IgM antigen-binding site, because said bispecific antibody would have reasonably been expected to be useful for interfering with the growth of malignant B cells and treating B cell malignancies. Furthermore said bispecific antibody would be preferred to the administration of both epratuzumab and an anti-IgM antibody due to cost and convenience. As indicated above epratuzumab is a humanized anti-CD22 antibody, and CD22 is known in the art to be a B cell surface antigen. Therefore based upon the teachings of Chang et al., one of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to prepare a bispecific antibody that comprises an antigen-binding site that binds to IgM and an additional antigen-binding site that binds to a B cell surface antigen, such as CD22.
prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642